                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON
In re                                  )
Mark Delong                                        17-34395-pcm11
                                       ) Case No. ________________
                                       )          1st Amended
                                       ) RULE 2014 VERIFIED STATEMENT
Debtor(s)                              ) FOR PROPOSED PROFESSIONAL

Note: To file an amended version of this statement per ¶19, file a fully completed amended Rule 2014
statement on LBF #1114 and clearly identify any changes from the previous filed version.

 1. The applicant is not a creditor of the debtor except:
$5,019 in pre-petition fees incurred related to this case; fees waived to resolve issues for employment.

 2. The applicant is not an equity security holder of the debtor.

 3. The applicant is not a relative of the individual debtor.

 4. The applicant is not a relative of a general partner of the debtor (whether the debtor is an individual,
    corporation, or partnership).

 5. The applicant is not a partnership in which the debtor (as an individual, corporation, or partnership)
    is a general partner.

 6. The applicant is not a general partner of the debtor (whether debtor is an individual, corporation, or
    partnership).

 7. The applicant is not a corporation of which the debtor is a director, officer, or person in control.

 8. The applicant is not and was not, within two years before the date of the filing of the petition, a
    director, officer, or employee of the debtor.

 9. The applicant is not a person in control of the debtor.

10. The applicant is not a relative of a director, officer or person in control of the debtor.

11. The applicant is not the managing agent of the debtor.

12. The applicant is not and was not an investment banker for any outstanding security of the debtor;
    has not been, within three years before the date of the filing of the petition, an investment banker
    for a security of the debtor, or an attorney for such an investment banker in connection with the
    offer, sale, or issuance of a security of the debtor; and is not and was not, within two years before
    the date of the filing of the petition, a director, officer, or employee of such an investment banker.

13. The applicant has read 11 U.S.C. §101(14) and §327, and FRBP 2014(a); and the applicant’s firm
    has no connections with the debtor(s), creditors, any party in interest, their respective attorneys and
    accountants, the United States Trustee, or any person employed in the office of the United States
    Trustee, or any District of Oregon Bankruptcy Judge, except as follows:




1114 (11/30/09)     Page 1 of 3

                           Case 17-34395-pcm11        Doc 41     Filed 01/16/18
14. The applicant has no interest materially adverse to the interest of the estate or of any class of
    creditors or equity security holders.

15. Describe details of all payments made to you by either the debtor or a third party for any services
    rendered on the debtor's behalf within a year prior to filing of this case:
11/14/2017 - $25.00 check received from Patricia Baker; and 11/22/2017 - $25,000 wire transfer received
from Patricia Baker. $5,019 in pre-petition fees incurred related to this case; payment not applied
before petition filed. $1,717 filing fee paid; $23,308 retainer remaining in trust following petition.
Amount paid by Patricia Baker was a loan to the Debtor. Applicant has complied with ORPC 1.8(f) and
will continue to do so during the life of the case.

16. The debtor has the following affiliates (as defined by 11 U.S.C. §101(2)). Please list and explain
    the relationship between the debtor and the affiliate:
D-9 Mile LLC - Dissolved June 2017. Debtor was a 50% member of the LLC; Patricia Baker was other
50% member. Ms. Baker and the Debtor are in a long-term relationship but they are unmarried.




17. The applicant is not an affiliate of the debtor.

18. Assuming any affiliate of the debtor is the debtor for purposes of statements 4-13, the statements
    continue to be true except (list all circumstances under which proposed counsel or counsel's law
    firm has represented any affiliate during the past 18 months; any position other than legal counsel
    which proposed counsel holds in either the affiliate, including corporate officer, director, or
    employee; and any amount owed by the affiliate to proposed counsel or its law firm at the time of
    filing, and amounts paid within 18 months before filing):
N/A- Applicant has no connections to Ms. Baker other than through the Debtor.




19. The applicant hereby acknowledges that he/she has a duty during the progress of the case to keep
    the court informed of any change in the statement of facts which appear in this verified statement.
    In the event that any such changes occur, the applicant immediately shall file with the court an
    amended verified statement on LBF #1114, with the caption reflecting that it is an amended Rule
    2014 statement and any changes clearly identified.

THE FOLLOWING QUESTIONS NEED BE ANSWERED ONLY IF AFFILIATES HAVE BEEN LISTED
IN STATEMENT 16.

20. List the name of any affiliate which has ever filed bankruptcy, the filing date, and court where filed:
None




1114 (11/30/09)     Page 2 of 3

                           Case 17-34395-pcm11         Doc 41   Filed 01/16/18
21. List the names of any affiliates which have guaranteed debt of the debtor or whose debt the debtor
    has guaranteed. Also include the amount of the guarantee, the date of the guarantee, and whether
    any security interest was given to secure the guarantee. Only name those guarantees now
    outstanding or outstanding within the last 18 months:
None




22. List the names of any affiliates which have a debtor-creditor relationship with the debtor. Also
    include the amount and date of the loan, the amount of any repayments on the loan and the
    security, if any. Only name those loans now outstanding or paid off within the last 18 months:
None




23. List any security interest in any property granted by the debtor to secure any debts of any affiliate
    not covered in statements 20 and 21. List any security interest in any property granted by the
    affiliate to secure any debts of the debtor not covered in statements 21 and 22. Also include the
    collateral, the date and nature of the security interest, the name of the creditor to whom it was
    granted, and the current balance of the underlying debt:
None




24. List the name of any affiliate who is potentially a "responsible party" for unpaid taxes of the debtor
    under 26 U.S.C. §6672:
None




I verify that the above statements are true to the extent of my present knowledge and belief.


                                                               /s/ Nicholas J. Henderson, OSB #074027
                                                               ________________________________
                                                                                Applicant

1114 (11/30/09)    Page 3 of 3

                           Case 17-34395-pcm11       Doc 41    Filed 01/16/18
                BANKRUPTCY ATTORNEY-CLIENT FEE AGREEMENT
                               (Chapter 11)

CLIENT:                Mark Delong

ATTORNEY:              Nicholas J. Henderson

FIRM:                  Motschenbacher & Blattner, LLP ("Firm")

DATED:                 November 15, 2017

        Client desires to retain Attorney for, but not limited to, the purposes described in this
Agreement and agrees to be responsible for payment of the Attorney's fees and costs as
established in this Agreement. Attorney agrees to represent Client under the terms and
conditions of this Agreement and to be compensated at the rates set forth in this Agreement.

        Client requests and the Attorney agrees to render professional services, including (a)
giving the Client legal advice with respect to its business operations; (b) assisting the Client in
any proposed reorganization of its business; (c) if authorized, filing an appropriate petition for
relief under Title 11 of the United States Bankruptcy Code; (d) giving the Client legal advice
with respect to its powers and duties in any proceeding in bankruptcy; (e) proposing on behalf of
the Client all necessary applications, answers, orders, reports or other legal papers; and (f)
performing for the Client any and all other legal services which may be necessary in connection
with the filing of any petition or proceeding in bankruptcy.

        Client and Attorney agree that the Attorney’s compensation for services performed
pursuant to this Agreement shall be the Attorney’s customary hourly rates in effect at the time
the services are performed for the Attorneys, legal assistants and staff who provide services for
the Client. At the time of the execution of this Agreement, the current hourly rates are as follows:


                      NAME                                      RATE
               Nicholas J. Henderson                          $375.00/hr
               Alexander C. Trauman                           $375.00/hr
               Troy G. Sexton                                 $325.00/hr
               Jeremy Tolchin                                 $325.00/hr
               Bankruptcy Assistants                          $180.00/hr
               Legal Assistants                               $100.00-150.00/hr

        These hourly rates are subject to periodic adjustment to reflect economic conditions and
increased experience and expertise in this area of law. Attorney's time and paralegal time is
billed in minimum 0.10 hour increments. Client will be provided with itemized monthly
statements for services rendered and expenses incurred, which will be mailed on approximately
the 10th of each calendar month.




{00024534:1}


                      Case 17-34395-pcm11          Doc 41      Filed 01/16/18
        Fees. Attorney and Client agree that the actual fees to be incurred in the case are
difficult to predict, because of a variety of factors, many of which are not within the control of
Attorney or Client. Attorney and Client acknowledge that the Bankruptcy Court is entitled to
review Attorney’s fees for reasonableness. The Bankruptcy Court may reduce the amount of the
fees billed in such amount that it determines reasonable based on the totality of the
circumstances, including a consideration of the reasonableness of the fees based on the
circumstances which existed at the time the employment began, as well as a consideration of the
reasonableness of the fee after the services have been rendered and the representation has
concluded. If the Bankruptcy Court requires a reduction in the amount of any fees charged,
Attorney and Client agree that all other terms and conditions of this fee agreement shall continue
to apply.

        Attorney and Client agree that the existence of this Agreement shall be adequately
disclosed to the Court and other interested parties, including but not limited to the United States
Trustee. The retainer amount shall be $25,000, which includes the amount of the filing fee for
Chapter 11. As set forth elsewhere in this Agreement, Attorney shall have the option to require
Client to perform various mailings and advance other significant costs as they become due from
the Client's ongoing income.

        In addition to the foregoing hourly rates, Client agrees to be responsible for payment of
all costs incurred in representing the Client. Examples of such costs include filing fees, court
reporter fees, long distance telephone, photocopies (whether made in the Attorney's office or an
outside printing service), etc. The Attorney's “Expense Policy Statement” is attached as Exhibit
"A." A quarterly fee based on disbursements is assessed by the Office of the US Trustee on all
Chapter 11 debtors. A copy of the US Trustee's fee schedule is attached. Client is responsible
for payment of the quarterly fees.

       Client has been informed and acknowledges that Attorney has no responsibility to hire
outside professionals such as appraisers, accountants, bookkeepers, expert witnesses, etc., unless
those costs are paid in advance by the Client to the Attorney.

        All professionals must also be approved by the Bankruptcy Court before starting work,
or the Court will deny payment to the professional. Client acknowledges it has been informed of
the Court's rule requiring the filing of a “Monthly Operating Report” (Rule 2015 Report) on the
Court's form by the 21st day of each succeeding month. The form of such report will be
separately provided to the Client. The Client assumes all responsibility for completing said form
and delivering it to the Attorney's office not later than the 14th day of the calendar month.
Failure to timely file these reports can result in dismissal of the Chapter 11 proceeding.

        Attorney shall have the option, but not the duty, to proceed with representing Client prior
to payment of the above described retainer. If Attorney performs services prior to receipt of the
retainer, the Attorney may withdraw from representing the Client at any time prior to payment of
the agreed retainer.




{00024534:1}


                      Case 17-34395-pcm11          Doc 41     Filed 01/16/18
        Client agrees to cooperate with Attorney, to complete all forms requested by the Attorney
and to provide the Attorney with all information necessary to enable the Attorney to represent
the Client's best interests. If Client unreasonably declines to cooperate, or should knowingly
provide the Attorney with false or fraudulent information or testify untruthfully in any matter
before the Court, the Client agrees that Attorney shall have the right to immediately resign. If
permitted by law, should either party find it necessary to take steps to enforce this Agreement,
the costs of doing so, including reasonable Attorney fees both before trial, at trial or after appeal,
as determined by the Court, will be borne by the losing party.

        Client acknowledges that Attorney has advised that the actual Attorney's fees and
expenses, considering the size and complexity of case, will be substantial. Client acknowledges
that the Attorney has advised that under the rules of the Bankruptcy Court, the Attorney has the
right to submit an application for payment of fees to the court in accordance with the court's
rules, which will be done as frequently as court rules permit. Such petitions for fees, when
approved, will be paid from the Client's post-petition income.

        Attorney strives to keep Client informed of the work Attorney is performing, and
Attorney stands ready to explain its services and invoices to Client’s satisfaction. If Client ever
has questions regarding Attorney’s charges, please let Attorney know immediately so that
Attorney can attempt to resolve any concerns fairly and without delay. Also, if Client has a
particular need relative to Attorney’s invoicing (e.g., the billing format or timing of delivery),
please let Attorney know and Attorney will try to accommodate the Client.

        Client may terminate the attorney/client relationship at any time and for any reason by
delivering to Attorney a written notice of termination. Attorney also reserves the right to
terminate the attorney/client relationship, by delivering to Client a written notice, if Client fails
to pay Attorney when due any amount Client owes Attorney, if Client fails to cooperate with
Attorney or to disclose to Attorney material information, or if for any other reason Attorney feels
Attorney is unable to continue an effective attorney/client relationship, in each case, to the extent
permitted by the applicable rules of professional conduct, and subject to any applicable rules
requiring notice and Court approval. Upon any termination, Client will remain liable for all fees,
costs and expenses incurred prior to the termination of the attorney/client relationship. Upon
termination, Attorney will provide Client with the original or a copy of all Client’s files in
Attorney’s possession, retaining a copy for Attorney in Attorney’s discretion and at Attorney’s
cost. Once Attorney’s representation is terminated, Attorney will have no obligation to inform
Client of due dates, subsequent developments or the like, or to maintain any documents or
dockets relating to Client’s matters.

       Attorney appreciates the opportunity to serve as Client’s attorneys and anticipates a
productive and harmonious relationship. If, however, Client becomes dissatisfied for any reason
with the services Attorney has performed or Client disputes any of the fees, costs or expenses
charged by Attorney, Attorney encourages Client to bring that dissatisfaction or dispute to
Attorney’s attention at the earliest possible time. Most problems should be rectifiable through
such communication. However, should a dispute arise between Attorney and/or Client which
cannot be resolved in that manner, then the Bankruptcy Court will resolve the dispute.




{00024534:1}


                      Case 17-34395-pcm11           Doc 41     Filed 01/16/18
      A solid attorney/client relationship is a two-way street. Lawyers need timely and
complete cooperation and assistance from their clients just as clients need timely and complete
cooperation and assistance from their lawyers. Attorney will therefore endeavor to keep Client
informed of Client's matters as they progress. Similarly, Client agrees to provide Attorney with
timely responses to requests for documentation and information and to make available to
Attorney personnel in order that Attorney may effectively carry out its function as Client's
attorneys. Bear in mind that if Attorney does not obtain such cooperation, the quality of
Attorney's representation may suffer and Attorney may feel constrained to withdraw from any
further work.

     THE ATTORNEY DOES NOT UNDERTAKE TO GIVE THE CLIENT TAX
ADVICE. CLIENT AGREES TO CONSULT ITS OWN ACCOUNTANT OR
COMPETENT TAX COUNSEL, WITH RESPECT TO ALL TAX ISSUES.

         DATED:          I    /- w -r,

ATTORNEY:                                              CLIENT:


MOTSCHENBACHER &i*LATrNER, L:



By:                                                    By: A- L - „
      Nicholas J. Henderson                               Mark Delong



Attachments:                                                         Initial If Rec'd:


                A.   Expense Policy Statement (Exhibit A)


                B.   U .S . Trustee Quarterly Fee Schedule (Page 6
                     of the Chapter 1 1 Guidelines)




100024534:1}




                     Case 17-34395-pcm11              Doc 41   Filed 01/16/18
                                      EXHIBIT “A”
                                        Attorney's
                                  Expense Policy Statement

Photocopies:        $0.10 per page (in house)

Fax:                Incoming No Charge; outgoing (including long distance) at actual
                    telephone charges.

Outside Services:   All outside entity bills are charged at actual cost.

Postage:            Postage, express mail and other overnight delivery or air courier services
                    are charged at actual cost.

Long Distance:      Long distance telephone charges are billed to Clients at actual cost.

Computerized
Research:           Actual (i.e., invoiced) cost. Time associated with computerized research to
                    be specifically identified on attorney time detail.

Travel:             Travel expenses are actual and Air fare is coach or economy class only.
                    Other expenses are actual and do not include limos. Mileage is charged at
                    the rate of allowed for federal tax deductions.

Other Personnel
Charges:            Secretarial overtime is charged to Clients at $30.00 per hour if the
                    overtime work is due to time constraints mandated by the case or the
                    Client, not to exceed the employee’s actual hourly compensation cost to
                    the firm.

Pacer:              Actual cost ($0.10 per page).

Other:              Any charges not mentioned above will be charged in accordance with the
                    applicable U.S. Bankruptcy Court Cost Guidelines contained in
                    Bankruptcy Rule 2016.




{00024534:1}


                    Case 17-34395-pcm11         Doc 41      Filed 01/16/18
                                                                                          Nicholas J. Henderson
                                                                            Admitted in Oregon and Washington
                                                                                          Direct: 503-417-0508
                                                                                      nhenderson@portlaw.com
                                                                                             www.portlaw.com



                                       November 28, 2017

VIA EMAIL ONLY

Mark Delong
c/o Pattie Baker: pbakervale@fmtc.com
2090 7th Ave. W.
Vale, OR 97918

         Re:   New Client Information

Dear Mark:

        It was a pleasure meeting with you and Pattie, and thank you choosing me to represent
you in connection with your Chapter 11 Bankruptcy. I appreciate this opportunity to serve your
legal needs, and I look forward to working with you during the course of this representation.

         This letter, the attached Bankruptcy Attorney-Client Fee Agreement, and the enclosed
“Information for Clients” explain our fee structure, policies, and office procedures. By retaining
this office, you agree to be bound by the terms set forth on this enclosure. I have also enclosed a
document titled “Attorney-Client Privilege,” which contains information on the preservation of
the confidential nature of our relationship with you.

       Please feel free to contact me if you have any questions or concerns. Please contact me
on my cell phone if you need to reach me after hours or on the weekend. My cell number is
(801) 598-4658.

        We have received a $25,000 retainer deposit for you in connection with this matter. Your
retainer deposit has been placed in our client trust account, and we will draw against the funds on
deposit to pay our invoices for fees and expenses incurred prior to the bankruptcy filing.
Additional information on our client trust account procedures is enclosed.

        It is my understanding that the $25,000 retainer deposit was paid by Pattie Baker, your
significant other. The Oregon Rules of Professional Conduct prohibit me from accepting
payment from anyone other than you unless: (1) the client gives informed consent; (2) there is no
interference with the lawyer’s independence of professional judgment or with the client-lawyer


{00024581:1}


                     Case 17-34395-pcm11          Doc 41     Filed 01/16/18
MOTSCHENBACHER & BLATTNER       LLP


     November 28, 2017
     Page 2


     relationship; and (3) information related to the representation of a client is protected. I believe
     that I can satisfy the second and third requirements, as we will keep all of your information
     confidential. However, for the first requirement, it is necessary for you to consider the situation
     and other options, and then sign this letter if you consent to my firm’s acceptance of payment
     from Pattie.

             The rule prohibiting the acceptance of payment from another person is designed to
     protect against undue influence by a non-client. While I do not believe that there will be any
     undue influence in this matter, you should consider whether acceptance of payment could
     possibly affect the “zealousness” or eagerness with which my firm represents you. The Oregon
     ethical rules governing an Oregon attorney conduct require that I recommend that you seek
     independent counsel to determine whether you should consent to my acceptance of payment.
     Whether or not you consult independent counsel, however, is up to you.

             If you are willing to consent to my acceptance of the retainer deposit from Pattie, please
     sign the consent provision at the bottom of this letter, and return it to me with a signed copy of
     the Bankruptcy Attorney-Client Fee Agreement. If you have any questions, or if there is any
     other information that I can provide which might help you make a decision on this matter, please
     let me know.

             Currently, my time is charged at $375.00 per hour and hourly rates for associates range
     from $225.00 to $315.00. The hourly rates for legal assistants range from $100.00 to $150.00. I
     will utilize associates and legal assistants as much as appropriate to keep your legal bill as low as
     possible. Additional information about my firm’s hourly rates and expense policy is included in
     the Bankruptcy Attorney-Client Fee Agreement.

             My direct dial telephone number is 503-417-0508. That number will always reach me or
     my voice mailbox. You can leave messages at that number at any time. If you reach my voice
     mailbox but would prefer to speak to an operator, press 0. I do my best to return all telephone
     calls within 24 hours. Again, please feel free to contact me on my cell phone if you cannot reach
     me at the office.

             If I am unavailable and you need immediate help, please call my assistant, Chris, and he
     will try to reach me or arrange for another attorney in the firm to contact you. Chris’ direct dial
     number is 503-417-0511. Chris also has access to my calendar and can schedule appointments
     for you.

             If the terms and conditions of our representation are acceptable, please sign the attached
     Bankruptcy Attorney-Client Fee Agreement, and a signed copy of this letter, and return it to my
     office. I will follow up with additional correspondence about the records and materials we need
     to prepare and file the bankruptcy case.




     {00024581:1}


                           Case 17-34395-pcm11          Doc 41     Filed 01/16/18
Mqtschbnbacher & Blattner LLP


      November 28,2017
      Page 3


                                                                                                   y
               We have found that our effective representation of a client's interest is criticall
                                                                                             regarding
      dependent upon a foundation of mutual trust and confidence. If there is ever a concern
                                                                                s regarding our
      the progress of any matter we are handling, or if anyone has any question
      statements, please do not hesitate to contact me.

                                                      Very truly yours,


                                                       Mgtschenhacher & Blattner llp

                                                        fs/ Nicholas J. Henderson
                                                        (signed electronically)
                                                       Nicholas J. Henderson


      NJH/cs
      Enclosures




                                                                                    retainer deposit
      I hereby consent to Motschenbacher & Blattner LLP's acceptance of the $25,000
      from Pattie Baker, my significant other.



                                                                 -A
      Mark Delong                                              Date




       {00024581:1}


                             Case 17-34395-pcm11            Doc 41      Filed 01/16/18
